Citation Nr: 0025790	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from December 1953 to 
October 1957 and from June 1959 to May 1963.  This matter 
comes to the Board of Veterans' Appeals (Board) from a July 
1997 rating decision of the Department of Veterans Affairs 
(VA) Montgomery Regional Office (RO) which denied service 
connection for residuals of a head injury, low back and right 
ankle disabilities.  

By July 1999 rating decision, the RO denied the appellant's 
claim of service connection for chronic respiratory 
disability.  The appellant filed an October 1999 statement, 
in which he indicated he sought to reopen his claim of 
service connection for chronic respiratory disability.  The 
Board interprets this statement as a notice of disagreement 
with the July 1999 rating decision.  The RO has not, however, 
issued him a statement of the case regarding this claim.  To 
cure this procedural defect, the claim seeking service 
connection for chronic respiratory disability is addressed 
below in the Remand portion of this decision.  

Also, in October 1999, the appellant indicated that he sought 
service connection for neck, shoulder, and leg disability.  
The record does not indicate that the RO adjudicated these 
claims; thus, they are referred back to the RO for 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  See Bernard v. Brown, 4 Vet. App. 384 (1993) (Board 
cannot address a question not already addressed by RO).  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of headaches and syncopal episodes to 
service.

2.  No competent evidence has been submitted linking the 
post-service findings of a low back disorder to service.

3.  Competent evidence has not been furnished showing a 
current right ankle disorder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, arthritis and an 
other organic disease of the nervous system, which is 
manifest to a degree of 10 percent within a year from the 
date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
evidentiary threshold is rather low, requiring only that a 
claim be plausible or capable of substantiation.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000) (citing Murphy, 1 Vet. 
App. at 81).  An allegation that a disorder is service 
connected is not sufficient; the appellant must submit 
competent evidence in support of the claim that would justify 
a belief by a fair and impartial individual of its 
plausibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley at 1258; Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A claim may also be well grounded if the condition 
is observed in service or during an applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (type of 
evidence required depends on issue presented).  If the 
appellant does not meet this burden, VA cannot assist him in 
development of evidence pertinent to the claim.  Morton v. 
West, 12 Vet. App. 477, 485 (1999).  

II.  Residuals of a Head Injury

A July 1997 statement by a private physician indicated that 
the appellant experienced syncopal episodes.  In July 2000, 
that same physician noted that the appellant complained of 
headaches.  These documents comprise competent medical 
evidence of a current disorder, thus satisfying the initial 
element of a well-grounded claim.  

The service medical records reveal that while working in or 
near a building, part of it fell on the appellant, striking 
him with what was described as a "glancing blow".  It is 
unclear from the clinical record whether the "glancing 
blow" was to the head or some other part of his body.  
Examination revealed a laceration of the nose and normal 
clinical evaluations.  These findings, as well as the 
appellant's recollection of head injury in service as 
discussed at the July 2000 hearing before the undersigned, 
satisfy the second element of a well-grounded claim.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of 
this evidence must be presumed when determining whether a 
claim is well grounded).  

As for the third element, the record includes opinions in the 
July 1997 and July 2000 physician's statements suggesting a 
connection between an in-service injury and the appellant's 
current complaints.  In the July 1997 statement, the 
physician indicated that while it was impossible to prove 
that trauma in service was related to the current symptoms, 
no other source had yet been identified.  In July 2000, the 
physician noted that certainly an old head injury could 
contribute to chronic headaches.  These opinions satisfy the 
final element of a well-grounded claim.  

As the claim is well grounded, VA must assist the appellant 
in further development of the claim.  38 U.S.C.A. § 5107(a).  
Action consistent with that obligation will be addressed in 
the Remand below.  

III.  Low Back Disability

A magnetic resonance image (MRI) of the low back in February 
1990 noted mild diffuse desiccation of the discs, narrowing 
of the L5-S1 disc space with some sclerotic changes at the 
endplate region, diffusely bulging disc at L1-S5 but no 
significant thecal sac or nerve rootlet displacement, and 
localized area of anterior disc bulge at L5-S1.  It was noted 
that an anterior herniation could not be excluded.  An MRI of 
the low back in October 1995 found moderate partial disc 
desiccation from L1 through S1, minimal annular bulging 
without disc herniation at L3-4 and L5-S1, moderate central 
and right annular bulging with subligamentous protrusion at 
L4-5 producing moderate right foraminal stenosis, and 
moderate facet hypertrophy throughout the lumbar spine.  
Various other clinical documents from 1991 through 1999 noted 
chronic back injury and osteoarthritis.  This evidence 
satisfies the initial element of a well-grounded claim.  

The service medical records indicated that in June 1956 the 
appellant had low back pain for two days without radiation 
into the legs; the examiner noted that the appellant had a 
paravertebral sprain.  The records also noted the June 1957 
incident, in which part of a building fell on the appellant.  
The available service medical records did not reveal any 
complaints, findings, or treatment for a back injury.  The 
appellant separated from service in October 1957, but 
returned in June 1959.  An enlistment examination in May 1959 
indicated that the appellant had difficulty over the previous 
two years from back pain in the right sacroiliac region, 
which prevented him from lifting much weight and interfered 
with his employment.  These findings satisfy the second 
element of a well-grounded claim.  

The third element requires competent medical evidence linking 
the current back symptomatology, first noted in the evidence 
of record in February 1990, to service.  The private clinical 
records from February 1990 simply note the presence of a low 
back disorder.  None of those records discuss etiology of the 
symptoms or disorders noted therein.  The only evidence 
offered by the appellant attempting to connect the current 
disorder with service is his own testimony at the July 2000 
hearing before the undersigned, where he stated he had a 
current low back disorder related to an injury in service.  
Statements by lay persons, such as the appellant, ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A lay person can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant has 
the requisite expertise to offer a medical opinion concerning 
the origin of his claimed low back disorder.  Therefore, in 
the absence of competent medical evidence relating the 
current findings to service, the Board finds that the 
appellant has not submitted competent evidence satisfying the 
third element of a well-grounded claim.  Since the claim is 
not well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.

IV.  Right Ankle Disability

The evidence of record does not include any competent medical 
evidence showing a current right ankle disorder.  That 
evidence includes private and VA records from 1991 to 1999 
showing osteoarthritis generally, and specifically of the 
neck, shoulder, and back.  However, none of those documents 
referred to a right ankle disorder.  The appellant suggested 
he had a current right ankle disorder in his statements and 
at his July 2000 hearing.  The record does not indicate, 
though, that he has the requisite expertise to render a 
medical opinion, such as the diagnosis of a current right 
ankle disorder.  See Espiritu, 2 Vet. App. at 494-95.  As the 
evidence does not show that the appellant currently has any 
impairment associated with the right ankle, he has not met 
his burden of submitting competent medical evidence of a 
current disorder.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (1992).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Since the claim is not well 
grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

V.  Other Considerations

With respect to the claims of service connection for a low 
back disorder and a right ankle disorder, although VA is not 
obligated to assist the appellant in the development of facts 
pertinent to this claim, it is obligated to notify him when 
the circumstances of the case put it on notice that missing 
but relevant evidence may or could exist that, if true, would 
make the claims plausible.  38 U.S.C.A. § 5103(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  In this case, 
however, the appellant has not specifically identified any 
available evidence that has not been submitted or obtained 
that would support a well-grounded claim.  Thus, VA has 
satisfied its obligation under 38 U.S.C.A. § 5103(a).  Slater 
v. Brown, 9 Vet. App. 240 (1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

The claim of service connection for residuals of a head 
injury is well grounded.  

The claim of service connection for low back disability is 
denied.  

The claim of service connection for right ankle disability is 
denied.  


REMAND

As the claim of service connection for residuals of a head 
injury is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim.  That duty can 
include affording the appellant a medical examination to 
determine the nature and etiology of his claimed disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In order to comply 
with the duty to assist, the claim is remanded for such a 
medical examination.  

Regarding the claim of service connection for chronic 
respiratory disability, which was denied in a July 1999 
rating decision, the appellant has filed a notice of 
disagreement, but the RO has not issued a statement of the 
case.  Where a notice of disagreement has been filed without 
subsequent issuance of a statement of the case, a remand is 
required to cure the procedural defect.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for VA medical examination to determine 
the nature and etiology of his claimed 
residuals of a head injury.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
should be obtained, and all necessary 
tests and studies should be accomplished.  
The report of examination should contain 
an account of all manifestations of the 
claimed disorders.  The examiner should 
be asked to opine whether it is at least 
as likely as not that current 
manifestations are residuals of a head 
injury related to service.  

2.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing entitlement to 
service connection for chronic 
respiratory disability.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claims.  
Reasons and bases for the denials also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claims to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim of service connection for residuals 
of a head injury.  If that claim remains denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Veterans Law Judge
                                             Board of 
Veterans' Appeals



 



